                       Case 6:19-cr-00524-MC              Document 1           Filed 11/14/19                 Page 1 of 7
                                                                                        F-fLFD       l-.li7u"-l\ •-19"
                                                                                               -1 A 1·1,
                                                                                            - J.'""t            1
                                                                                                                   .!.. · -1J..,J ._1_ u·•'Il•'
                                                                                                                              ·J<'J()
                                                                                                                                 1      ::i i...-..,;n~t
                                                                                                                                                   vr-.
AO 91 (Rev. I 1/11) Criminal Complaint


                                     UNITED·STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                  United States of America                         )
                                V.                                 )
                                                                   )      Case No.    /p '. I Ct-v\Aj. . ·ztlo-'M.~
                                                                   )
                     Robert John Golom                             )
                                                                   )
                                                                   )
                           Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  November 5, 2019              in the-county of .                                Lane                           in the
                       District of            Oregon
                                         ----~----
                                                               , the defendant(s) violateq: ·

             Code Section                                                      Offense Description
18 U.S.C. § 2250(a)                             Failure to Register as a Sex Offender




          This criminal complaint is based on these facts:
See the Affidavit of Senior Inspector Bryon Carroll.




          !if Continued on the attached sheet.



                                                                                         Bryon Carroll, Senior Inspector
                                                                                                      Printed name and title

Sworn to before me and ~igned in my presence.


Date:             11/14/2019


City and state:                          Eugene, Oregon                              stafa T. Kasubhai, U.S. Magistrate Judge
                                                                                                      Printed name and title
            Case 6:19-cr-00524-MC        Document 1      Filed 11/14/19     Page 2 of 7




             DISTRICT OF OREGON, ss:           AFFIDAVIT OF BRYON CARROLL


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Bryon Carroll, being duly sworn, do hereby declare and state the following:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Senior Inspector with the United States Marshals Service and have been

with the United States Marshals Service since November 2010 in multiple agency positions. I

am currently the Sex Offender Investigations Coordinator for the District of Oregon. I am a

graduate of both the Criminal Investigator Training Program and the United States Marshals

Service Academy at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to

becoming a Deputy United States Marshal, I was a Police Officer for the Gainesville Police

Department in Gainesville, Florida, from March 2008 to November 2010. I am a member of the

Florida Bar. I have conducted numerous criminal, fugitive, and sex offender investigations.

       2.      I make this affidavit in support of the criminal complaint and the arrest warrant

for Robert John GOLOM for a violation of Title 18, United States Code, Section 2250(a), Failure

to Register as a Sex Offender. As set forth below, there is probable cause to believe, and I do

believe, that GOLOM is required to register as a sex offender under the Sex Offender

Registration and Notification Act, and that he traveled in interstate commerce by moving from

Utah to Oregon, and knowingly failed to register, in violation of 18 U.S.C. § 2250(a).
                                          I


       3.      This affidavit is submitted for the limited purpose of establishing probable cause

for the criminal complaint and the arrest warrant and does not set forth all known facts related to

this matter. The information in this affidavit was ascertained during a criminal investigation that

included, in part, a review of pertinent documents and records, communications with law

enforcement personnel, and communications with individuals related to this matter.



Affidavit of Bryon Carroll                                                                   Page 1
             Case 6:19-cr-00524-MC        Document 1       Filed 11/14/19     Page 3 of 7




                                       APPLICABLE LAW

        4.      Title 18, United States Code, Section 2250( a) provides:

        (a) In General.-Whoever-

        (1) is required to register under the Sex Offender Registration and Notification Act;

      · (2)(A) is a sex offender as defined for the purposes of the Sex Offender Registration and
        Notification Act by reason of a conviction under Federal law (including the Uniform
        Code of Military Justice), the law of the District of Columbia, Indian tribal law, or the
        law of any territory or possession of the United States; or

        (B) travels in interstate or foreign commerce, or enters or leaves, or resides in, Indian
        country; and

        (3) knowingly fails to register or update a registration as required by the Sex Offender
        Registration and Notification Act;

        shall be fined under this title or imprisoned not more than 10 years, or both.

                                       PROBABLE CAUSE

        5.      Summary: GOLOM is a high-risk sex offender with a history of victimizing

female teenagers. GOLOM has prior Utah state convictions for Sexual Battery, Sexual

Exploitation of a Minor, and Unlawful Sexual Conduct with a 16- or 17-Year-Old. Under the

Sex Offender Registration and Notification Act, GOLOM has a current requirement to register as

a sex offender. In November 2019, law enforcement located GOLOM at a transient encampment

in Eugene, Oregon. GOLOM was inside a tent with a 16-year-old female child. GOLOM was

also in possession of multiple weapons, including a large concealed knife. GOLOM had been in

Oregon for more than a month and never registered as a sex offender. In violation of the Sex

Offender Registration and Notification Act, GOLOM traveled in interstate commerce and failed

to register as required.

        6.      On May 6, 2013, GOLOM was sentenced in the Fourth District Court for the

State of Utah for the misdemeanor of Sexual Battery, court case number 121402339-FS.



Affidavit of Bryon Carroll                                                                    Page2
                     Case 6:19-cr-00524-MC                                        Document 1                        Filed 11/14/19                        Page 4 of 7




GOLOM victimized a 14-year-old female child by touching her genitals. GOLOM was 19 years

old at the time of the offense.

              7.             On January 15, 2019, GOLOM was sentenced in the Fifth District.Court for the

State of Utah for the felony crimes of Sexual Exploitation of a Minor and Unlawful Sexual

Conduct with a 16- or 17-Year-Old, court case number 181500915-FS. GOLOM victimized a

17-year-old female child. GOLOM was 24 years old at the time of the offenses.

              8.             On August 7, 2019, GOLOM registered as a sex offender in Utah and provided an

address of 465 2670 West in Hurricane, Utah. GOLOM signed ah Offender Information Form

which listed his registered address and outlined his sex offender requirements. Records show

this was GOLOM's last sex offender registration in Utah. Three sections of the Offender

Information Form that GOLOM signed are copied below.

All aIf enders having o duty to register under Section 77-41-102 are subject lri registration rcijuircments in occo1danco wilh tho Adam Walsh Child Protectlon mid S~fety Act of 2008.


Offemle1s are required to maka notification to:
      • Tho slate or ter1itorial aonncy in lho stales where tho registrant prcseotly resides and plans to reside when rnovino across state fines.
      · The out-ol-stato agency where lho offender is living, whath11r Of not the olfonder is a resident of that stale.
      •The out-of-stale aoancy whoro tho offender Is a n(ln•rasident wo1ke1
      • Tho out•ol-stata agency where Iha offender is subject to raglstra!ion under that state's laws for the time period the olfendor will be in that state.


Within THREE 131 WORKING DAYS of ANY chango In HABITATION (Resldencti}
Imust provlda my physical/resfdfnllal address where I Jive 10 Iha appmprlele agency within three days ol any change in habilatlon as well as any sec-0ndary residence tr addresses.(Sacoodary 1cslrlenca
~e~ any real ~roperty 1ha_0Henders owns ar has a linanclal Interest 111, _OR any)ocallon where, In any 12 month period, !he oflende1 slays o,ernighl e totel of len or moie n!gh13 when nol staying al.
1he offender's prime1y residence). lhls Includes adding or changing an address. I understand 1ha1 being homelessft1ansien1 doas not re!em me lrom my 1esponslblllly lo register. Post offfce boxes are
only accepted with submission of dacumcntation al ptiyska~residsnUal add,ess. This lnctudes relocation out or Iha Slate of Utah.



              9.             On November 5, 2019, a Eugene Police Department officer responded to a

property located on the 200 block of Jefferson Street in Eugene in response to a report that

individuals were camping and trespassing on the property. The officers contacted several

individuals at a transient encampment on the property. GOLOM and a second individual were in

a tent together. The second individual was identified as a 16-year-old female child. GOLOM

was 26 years old. Five other individuals were in three additional tents. GOLOM began walking



Affidavit of Bryon Carroll                                                                                                                                                                 Page3
             Case 6:19-cr-00524-MC       Document 1      Filed 11/14/19     Page 5 of 7




away as the officer was attempting to identify the individuals. The officer subsequently

contacted GOLOM near the intersection of Jefferson Street and West 4th Avenue in regards to

the trespassing on the property. A records check revealed GOLOM was a convicted sex offender

from Utah. The officer advised GOLOM of his Miranda rights. GOLOM said he understood his

rights. Post-Miranda, GOLOM said he had been in Eugene for the past month. GOLOM said he

had traveled from Utah on a bus and provided the name of the bus company. GOLOM said he

had not registered as a sex offender locally or in the state of Oregon since he arrived in Oregon a

month ago. A search of a bag that GOLOM was carrying revealed multiple weapons including a

machete, the head of a golf club, and a copper pipe with an attached handle. GOLOM also had a

large hunting knife concealed under his clothing. The officer co~tacted me during this incident.

       10.      On November 5, 2019, I requested travel records from the bus company. Per the

bus company, a bus passenger named Robert GOLOM departed from St. George, Utah, on

September 28, 2019, and arrived in Eugene/Springfield, Oregon, on September 29, 2019, via

stops in Las Vegas, Nevada, and Los Angeles, California.

       11.      On November 6, 2019, I completed multiple law enforcement and public database

queries on GOLOM. These queries showed GOLOM previously registered as a sex offender in

Utah and had never registered as a sex offender in Oregon.

       12.      As of November 6, 2019, per the Oregon State Police Sex Offender Registration

Section, GOLOM has never registered as a sex offender in Oregon.

       13.      GOLOM has criminal histories in Utah and Oregon as well as a federal criminal

history. GOLOM has prior convictions for sex offenses, violent offenses, property offenses, and

controlled substance offenses as well as additional offenses. GOLOM also has multiple prior

community supervision violations.




Affidavit of Bryon Carroll                                                                 · Page 4
              Case 6:19-cr-00524-MC        Document 1      Filed 11/14/19    Page 6 of 7




        14.        Under the Sex Offender Registration and Notification Act, GOLOM has a current

requirement to register as a sex offender. Under Utah state law, GOLOM has a lifetime

requirement to register as a sex offender in Utah. GOLOM is required to register as a sex

offender in Utah due to his convictions for Sexual Exploitation of a Minor and Unlawful Sexual

Conduct with a 16- or 17-Year-Old. Under Oregon state law, GOLOM has a lifetime

requirement to "register as a sex offender in Oregon.

        15.        Based on the above information, I believe GOLOM is required to register as a sex

offender under the Sex Offender Registration and Notification Act, traveled in interstate

commerce by moving from Utah to Oregon, and knowingly failed to register. As such,. I believe

there is probable cause that GOLOM failed to register as a sex offender as required under 18

U.S.C. § 2250(a), and I respectfully request this Court issue the requested criminal complaint and

arrest warrant.'

\\

\\

\\

\\

\\

\\

\\

\\

\\

\\

\\

\\


Affidavit of Bryon Carroll                                                                  Page5
             Case 6:19-cr-00524-MC       Document 1      Filed 11/14/19        Page 7 of 7




       16.      This affidavit, and the requested criminal complaint and arrest warrant, were

reviewed by Assistant United States Attorney (AUSA) Jeffrey Sweet prior to being presented to

the Court. AUSA Sweet informed me that, in his opinion, the affidavit sets forth sufficient facts

to establi~h probable case for the criminal complaint and the arrest warrant.



                                                                ,...... -.__
                                                                   ROLL
                                                                               Lll
                                                     Senior Inspe or
                                                     United States Marshals Service


       Subscribed and sworn to me this   _ef_ day of November, 20        9.




                                                                         agistrate Judge




Affidavit of Bryon Carroll                                                                   Page 6
